It appears on motion to dismiss that at the time of overruling the motion for new trial an order was entered by the special judge, before whom the case was tried, extending the time in which to prepare and serve case-made, and thereafter orders were entered by the special judge granting additional extensions.
It has been repeatedly held that a special judge, after he has ceased to sit in the trial of the case, has no power to extend the time for making and serving a case-made. First State Bank v. School District, 63 Oklahoma, 164 P. 102; Osborne v. C., R.I.  P. R. Co., 45 Okla. 817, 147 P. 301; Bradley v. Farmers State Bank, 45 Okla. 763, 147 P. 302.
The appeal is dismissed.
KANE, RAINEY, PITCHFORD, JOHNSON, McNEILL, and BAILEY, JJ., concur.